DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-30 are pending of which claims 1, 11 and 21 are in independent form.  Claims 1-30 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 21 September 2021 as part of a Request for Continued Examination have been fully considered in conjunction with the proposed amendments and arguments discussed during the Examiner Interview of 15 September 2021 and are not persuasive.  

Applicant’s Argument:
On page 11 of the remarks, Applicant’s representative appears to argue that the cited references do not disclose the newly amended independent claim limitations reciting in part, …virtual data warehouse to access data within one or more databases in one or more cloud storage resources based on the one or more queries, wherein each of the one or more of the plurality of execution groups comprises a set of execution nodes that is sized based on a configuration of the virtual data warehouse…

Examiner’s Response:
Gupta at paragraphs [0039] – [0041] discloses a distributed data warehouse service in a cloud computing environment comprising distributed data warehouse clusters [i.e., execution groups] further comprising a plurality of virtual compute nodes that may be implemented by virtual machines [i.e., execution nodes] that allows for database querying and the managing, configuring and scaling of resources including the number of resources and the scaling of compute nodes and clusters.

Applicant’s Argument:
On pages 11-12 of the remarks, Applicant’s representative appears to argue that the Doddavula reference does not teach the newly amended independent claim limitation reciting in part, …scaling, by a processor, a number of execution groups in the virtual data warehouse based at least in part on the configuration of the virtual data warehouse and a current workload of each of the plurality of execution groups, as the Doddavula reference merely discloses scaling the number of compute nodes in an execution cluster, and not the number of execution clusters in a virtual data warehouse.

Examiner’s Response:
  Examiner is relying on the Gupta reference at paragraph [0039] to disclose scaling of distributed data warehouse clusters [i.e., execution groups], and while the Gupta reference discloses scaling of clusters and nodes and efficiency concerns and workload, Gupta does not explicitly disclose scaling based on a current workload for which the Examiner is relying on the Doddavula reference at paragraph [0006] as illustrated in the rejection provided below.

Applicant’s Argument:
On page 12 of the remarks Applicant’s representative appears to argue that the query processing slices disclosed in the Gupta reference do not read on the independent claim limitations reciting in part, …execution groups performs execution processes on fragments of respective queries…

Examiner’s Response:
Gupta at paragraphs [0043] – [0044] discloses a leader node generating an execution plan for conducting a query, the execution plan comprising a plurality of steps for executing the query, and the leader node instructing and managing various computing node to carry out the various steps of the execution plan [i.e., each execution group performs execution processes on fragments of respective queries].  Further, Gupta at paragraph [0045] discloses the following:
…Compute nodes may perform processing of database operations, such as queries, based on instructions sent to compute nodes 330, 340, and 350 from leader node 320. The instructions may, for example, be compiled code from execution plan segments and steps that are executable by the particular data compute node to which it is sent…Each data compute node may be configured to access a certain memory and disk space, such as illustrated in FIG. 4, in order to process a portion of the workload for a query (or other database operation) that is sent to one or more of the compute nodes 330, 340 or 350. Thus, compute node 330, for example, may access disk 431, 432, up until disk 438.
Examiner is interpreting the execution plan steps and segments disclosed above as reading on fragments of respective queries.

Claim Interpretation
Based on the Examiner interview of 14 May 2021 discussing the priority objection and the 35 U.S.C. 112(a) rejections, and the claim amendments to the independent claims, the independent claim limitations reciting in part, each execution group performs execution process on fragments of respective queries is being interpreted as the execution group performing execution processes on fragments of their respective queries.  In other words, the execution groups perform execution processes on portions of whole queries that the execution group has been provided and whole queries are not fragmented and then dispersed amongst execution groups.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-16, 18, 21-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta U.S. Pub. No. 2015/0169655 (hereinafter “Gupta”) in view of Doddavula et al. U.S. Pub. No. 2012/0296866 (hereinafter “Doddavula”) in further view of Binkert et al. U.S. Pub. No. 2013/0166568 (hereinafter “Binkert”).
Regarding independent claim 1, discloses:
providing one or more queries to one or more of a plurality of execution groups within a virtual data warehouse, the virtual data warehouse to access data within one or more databases in one or more cloud storage resources based on the one or more queries, wherein each of the one or more of the plurality of execution groups comprises a set of execution nodes that is sized based on a configuration of the virtual data warehouse, and wherein in response to the one or more queries, each of the one or more execution groups performs execution processes on fragments of respective queries (Gupta at paragraphs [0039] – [0041] discloses a distributed data warehouse service in a cloud computing environment comprising distributed data warehouse clusters [i.e., execution groups] further comprising a plurality of virtual compute nodes that may be implemented by virtual machines [i.e., execution nodes] that allows for database querying and the managing, configuring and scaling of resources including the number of resources and the scaling of compute nodes and clusters.
  Additionally, Gupta at paragraphs [0043] – [0044] discloses a leader node generating an execution plan for conducting a query, the execution plan comprising a plurality of steps for executing the query, and the leader node instructing and managing various computing node to carry out the various steps of the execution plan [i.e., each execution group performs execution processes on fragments of respective queries].  Further, Gupta at paragraph [0045] discloses the following:
…Compute nodes may perform processing of database operations, such as queries, based on instructions sent to compute nodes 330, 340, and 350 from leader node 320. The instructions may, for example, be compiled code from execution plan segments and steps that are executable by the particular data compute node to which it is sent…Each data compute node may be configured to access a certain memory and disk space, such as illustrated in FIG. 4, in order to process a portion of the workload for a query (or other database operation) that is sent to one or more of the compute nodes 330, 340 or 350. Thus, compute node 330, for example, may access disk 431, 432, up until disk 438.
Examiner is interpreting the execution plan steps and segments disclosed above as reading on fragments of respective queries.)

While Gupta at paragraphs [0038] – [0039] discloses scaling compute clusters of a data warehouse in a cloud computing environment and considerations in cluster scaling can include query efficiency and load balancing, and Gupta at paragraph [0045] discloses compute nodes handling a portion of a workload, Gupta does not explicitly disclose dynamic scaling based on a current workload, more specifically, Gupta does not disclose: 
dynamically scaling, by a processor, a number of execution groups in the virtual data warehouse based at least in part on the configuration of the virtual data warehouse and a current workload of each of the plurality of execution groups…
However, Doddavula at paragraph [0006] teaches the following:
A method for dynamic management of one or more cloud database nodes is provided. In various embodiments of the present invention, the method comprises, firstly, gathering information related to usage of one or more cloud database nodes. Secondly, the method comprises comparing time required by the one or more cloud database nodes for responding to one or more requests with a predetermined threshold. The method further comprises provisioning one or more new cloud database nodes or removing one or more new cloud database nodes based on at least one of: the gathered information, the comparison and a combination thereof.

Examiner is of the position that Doddavula, as illustrated above, teaching gathering information related to usage of one or more cloud database nodes and comparing the time required by the one or more cloud database nodes to respond against a threshold is making the determination based on the configuration [i.e., the number of nodes being used to complete the request] and their respective workload available capacity. 
Both the Gupta reference and the Doddavula reference in the cited portions are in the field of endeavor of distributed database services and management.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the scaling of compute resources in a distributed data warehouse as disclosed in Gupta with the dynamic scaling based on current usage information as taught in Doddavula to facilitate in providing a cloud database with high scalability and low latency (See Doddavula at paragraph [0005]).

While Gupta as modified with Doddavula does disclose cloud database servers separate from cloud database nodes, Gupta as modified with Doddavula does not disclose independence between the two such that they each may be scaled independently of one another, more specifically, Gupta as modified with Doddavula does not disclose:
wherein the plurality of execution groups are separate and independent of the one or more databases.
However, Binkert at paragraph [0062] teaches an analysis platform that comprises a query executor and a storage service and scaling the platform to support larger datasets and provide faster responses.  Additionally, Binkert at paragraph [0062] teaches in part, “Since the executor and storage service are de-coupled, they can be scaled independently. This de-coupled, scale-out architecture allows the user to leverage the on-demand elasticity for storage and computing that a cloud environment like AWS provides.”
Both the Gupta reference and the Binkert reference, in the sections cited by the Examiner, are in the field of endeavor of scaling cloud resources.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the scaling of compute resources in a distributed data warehouse as disclosed in Gupta with the de-coupled, scale-out architecture and decoupling of executor and storage services such that they can be scaled independently as taught in Binkert to facilitate in allowing the user to leverage the on-demand elasticity for storage and computing (See Binkert at paragraph [0062]).

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Gupta as modified with Doddavula discloses:
further comprising determining the current workload of each of the plurality of execution groups by determining for each execution group, one or more of: available processor resources of the execution group; and available memory resources of the execution group (Doddavula at paragraphs [0007] teaches in part, In an embodiment of the present invention, the current usage information comprises at least one of number of entities stored in the one or more cloud database nodes [i.e., available memory resources] and number of requests received at the one or more cloud database nodes [i.e., available processor resources].”   Additionally, Doddavula at paragraph [0027] teaches in part, “In an embodiment of the present invention, the cloud database management console 102 comprises a cloud controller 104 which is used to monitor consumption and availability of cloud database resources.”).

Regarding dependent claim 3, all of the particulars of claims 1-2 have been addressed above.  Additionally, Gupta as modified with Doddavula discloses:
wherein the configuration of the virtual data warehouse comprises a performance threshold, and the method further comprises:  comparing the current workload of each execution group to the performance threshold, the performance threshold comprising one or more of: a maximum degree of concurrency for each of the plurality of execution groups; and a maximum time period that any query may be queued (Doddavula in the Abstract teaches in part, “The method enables gathering information related to usage of one or more cloud database nodes. The method further enables comparing time required by the one or more cloud database nodes for responding to one or more requests with a predetermined threshold.”)

Regarding dependent claim 4, all of the particulars of claims 1-3 have been addressed above.  Additionally, Gupta as modified with Doddavula discloses:
wherein dynamically scaling the number of execution groups comprises: determining, based on the comparison, whether a query can be processed by one or more of the plurality of execution groups while meeting the performance threshold; and initiating one or more new execution groups in response to determining that the query cannot be processed by any execution groups of the plurality of execution groups while meeting the performance threshold (Doddavula at paragraph [0008] teaches in part, “In an embodiment of the present invention, provisioning one or more cloud database nodes based on the gathered information, comparison and combination thereof comprises adding one or more cloud database node instances using a cloud provider application API. In another embodiment of the present invention, comparing time required by the cloud database nodes for responding to one or more requests with a predetermined threshold comprises determining if time required for responding to one or more requests by the cloud database nodes is more than the predetermined threshold.”)

Regarding dependent claim 5, all of the particulars of claims 1-3 have been addressed above.  Additionally, Gupta as modified with Doddavula discloses:
wherein dynamically scaling the number of execution groups comprises: determining, based on the comparison, whether the current workload of each execution group can be processed by one fewer than the plurality of execution groups while meeting the performance threshold; and suspending one or more execution groups of the plurality of execution groups in response to determining that the current workload of each execution group can be processed by one fewer than the plurality of execution groups while meeting the performance threshold (Doddavula at paragraph [0008] teaches in part, “In an embodiment of the present invention, comparing time required by the cloud database nodes for responding to one or more requests with a predetermined threshold comprises determining if time required for responding to one or more requests by the cloud database nodes is less than a predetermined threshold... In yet another embodiment of then present invention, removing one or more cloud database nodes based on the gathered information, comparison and combination thereof comprises deleting one or more cloud database node instances using a cloud provider application API.”)

Regarding dependent claim 6, all of the particulars of claims 1-4 have been addressed above.  Additionally, Gupta as modified with Doddavula discloses:
wherein determining whether the query can be processed by an execution group while meeting the performance threshold comprises one or more of: determining whether the query can be processed by the execution group without being queued for a length of time that is equal to or above the maximum time period that any query may be queued; and determining whether the query can be processed without exceeding the maximum degree of concurrency for each of the execution groups (Doddavula at paragraph [0046] discloses in part, “In an embodiment of the present invention, techniques such as queuing theory may be used to determine the amount of time that is taken by the cloud databases to service one or more requests for storage or retrieval of entities.”)

Regarding dependent claim 8, all of the particulars of claims 1-3 and 5 have been addressed above.  Additionally, claim 8 is rejected under the same rationale as claims 5-6.

Regarding independent claim 11, while independent claim 11, a system claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 11 is rejected under the same rationale as claim 1.  Additionally, with respect to the hardware limitations recited in the claim, specifically, …a memory; and a processor operatively coupled to the memory…(See Gupta at paragraphs [0084] and [0086] as it relates to the components of computer system 1000.)

Regarding dependent claim 12, all of the particulars of claim 11 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 2.

Regarding dependent claim 13, all of the particulars of claims 11-12 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 3.

Regarding dependent claim 14, all of the particulars of claims 11-13 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 4.

Regarding dependent claim 15, all of the particulars of claims 11-13 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 5.

Regarding dependent claim 16, all of the particulars of claims 11-14 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 6.

Regarding dependent claim 18, all of the particulars of claims 11-13 and 15 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 8.

Regarding independent claim 21, while independent claim 21, a non-transitory computer-readable medium claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 21 is rejected under the same rationale as claim 1.  

Regarding dependent claim 22, all of the particulars of claim 21 have been addressed above.  Additionally, claim 22 is rejected under the same rationale as claim 2.

Regarding dependent claim 23, all of the particulars of claims 21-22 have been addressed above.  Additionally, claim 23 is rejected under the same rationale as claim 3.

Regarding dependent claim 24, all of the particulars of claims 21-23 have been addressed above.  Additionally, claim 24 is rejected under the same rationale as claim 4.

Regarding dependent claim 25, all of the particulars of claims 21-23 have been addressed above.  Additionally, claim 25 is rejected under the same rationale as claim 5.

Regarding dependent claim 26, all of the particulars of claims 21-24 have been addressed above.  Additionally, claim 26 is rejected under the same rationale as claim 6.

Regarding dependent claim 28, all of the particulars of claims 21-23 and 25 have been addressed above.  Additionally, claim 28 is rejected under the same rationale as claim 8.

Claims 7, 9-10, 17, 19-20, 27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Doddavula in view of Binkert in further view of Mick et al. 2015/0235308 (hereinafter “Mick”).
Regarding dependent claim 7, all of the particulars of claims 1-4 have been addressed above.  While Gupta as modified with Doddavula discloses scaling or adding execution groups, Gupta as modified does not disclose a predetermined maximum number of execution groups, more specifically, Gupta as modified does not disclose:
wherein the initiating comprises adding execution groups up to a predetermined maximum number of execution groups.
However, Mick at paragraph [0139] teaches in part, “…resources having a quota or rule limiting use or access to a resource, such as the number of processor cores which can be allocated.”
Both the Gupta reference and the Mick reference in the cited portions are in the field of endeavor of scaling resources in a distributed database.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the scaling of resources in a distributed data warehouse as disclosed in Gupta with resources having a quota or rule limiting use or access to a resource as taught in Mick to facilitate in efficient scaling of resources (See Mick at paragraph [0002]).

Regarding dependent claim 9, all of the particulars of claims 1-3 and 5 have been addressed above.  While Gupta as modified with Doddavula discloses adding and removing execution groups, Gupta as modified does not disclose:
wherein the suspending comprises suspending execution groups down to a predetermined minimum number of execution groups.
However, Mick at paragraph [0139], as illustrated in the rejection of claim 7 above, teaches resources having a usage or access limit.  Examiner is of the position that the usage or access limit can be interpreted as either a maximum or a minimum.

Regarding dependent claim 10, all of the particulars of claim 1 have been addressed above.  Additionally, while Gupta as illustrated in the rejection of claim 1 discloses analyzing usage based on at least one of a number of requests [i.e., processing requirements] or the number of objects stored [i.e., storage requirements] and scaling resources in response to a workload, Gupta as modified does not disclose scaling computing resources independently from storage resources.  More specifically, Gupta as modified with Doddavula does not disclose:
wherein the plurality of execution nodes is separate from the one or more cloud storage resources.
However Mick at paragraph [0057] teaches in part, “For example, a "compute" service 130a may work at an IaaS level, allowing the creation and control of user-defined virtual computing resources.  In the same cloud computing system 110, a PaaS-level object storage service 130b may provide a declarative storage API, and a SaaS-level Queue service 130c, DNS service 130d, or Database service 130e may provide application services without exposing any of the underlying scaling or computational resources.”  Examiner is of the position that resources operating at different service levels with different user accessibility to scalability requires the resources are independent of one another.  
Additionally, Mick at Figure 1 provided below illustrates the independence of the compute service, storage service and database service.  Arrows and labels have been added by Examiner.

    PNG
    media_image1.png
    624
    752
    media_image1.png
    Greyscale


Lastly, Mick at paragraph [0156] teaches:
Turning now to FIG. 6, an IaaS-style computational cloud service (a "compute" service) is shown at 600 according to one embodiment. This is one embodiment of a cloud controller 120 with associated cloud service 130 as described relative to FIG. 1. Except as described relative to specific embodiments, the existence of a compute service does not require or prohibit the existence of other portions of the cloud computing system 110 nor does it require or prohibit the existence of other cloud controllers 120 with other respective services 130.

Both the Gupta reference and the Mick reference in the cited portions are in the field of endeavor of scaling resources in a cloud computing enviornment.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the scaling of resources in a distributed data warehouse based on processing and/or storage requirements as disclosed in Gupta with the independent scaling of different resources in a cloud computing environment as taught in Mick to facilitate in efficient scaling of cloud computing resources (See Mick at paragraph [0002]).

Regarding dependent claim 17, all of the particulars of claims 11-14 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 7.

Regarding dependent claim 19, all of the particulars of claims 11-13 and 15 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 9.

Regarding dependent claim 20, all of the particulars of claim 11 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 10.

Regarding dependent claim 27, all of the particulars of claims 21-24 have been addressed above.  Additionally, claim 27 is rejected under the same rationale as claim 7.

Regarding dependent claim 29, all of the particulars of claims 21-23 and 25 have been addressed above.  Additionally, claim 29 is rejected under the same rationale as claim 9.

Regarding dependent claim 30, all of the particulars of claim 21 have been addressed above.  Additionally, claim 30 is rejected under the same rationale as claim 10.

Prior Art
2013/0346438
Paragraph [0035] as it relates to computing and storage servers being segregated from one another such that they can be scaled independently.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154